DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 6/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,787,398 US Patents 10,183,900, US Patents 9,598,328 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed is sufficient to overcome the double patenting rejection. The claims are now in condition for allowance. The prior art does not teach or fairly suggest introducing separate portions of a first product gas comprising ethylene into i) a first catalytic reaction system comprising a dimerization reactor configured to convert ethylene into a second product gas comprising butene, and ii) a second catalytic reaction system comprising a metathesis reactor configured to convert ethylene and butene into a third product gas comprising propylene. In Abdallah, the product mixture (a) obtained from the OCM reaction is directed to a single reactor B for converting ethylene to a higher-value hydrocarbon. Similarly, in Brophy, the entire pyrolysis product is directed to a single reactor and subjected to the same reactor conditions. Moreover, both Abdallah and Brophy are completely silent regarding a first catalytic reaction system comprising a dimerization reactor configured to convert ethylene into a second product gas comprising butene, and a second catalytic reaction system comprising a metathesis reactor configured to convert ethylene and butene into a third product gas comprising propylene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772